IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
                                                                    No. 13-0836V
                                                                Filed: July 14, 2014
                                                               (Not to be published)

*************************
CHARLES KIKLIS,                          *
                                         *
                    Petitioner,          *            Stipulation; Flu; GBS;
      v.                                 *            Attorneys’ Fees and Costs
                                         *
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
****************************
Howard S. Gold, Esq., Gold Law Firm, LLC, Wellesley Hills, MA for petitioner.
Ann D. Martin, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                                     DECISION ON JOINT STIPULATION1

Gowen, Special Master:

       Charles Kiklis [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on October 25, 2013. Petitioner alleges that he
suffered from Guillain-Barre Syndrome [“GBS”] that was caused in fact by a flu
vaccination he received on September 18, 2012. See Stipulation, filed July 11, 2014, at
¶¶ 2, 4. Further, petitioner alleges that he experienced residual effects of his injuries for
more than six months. Stipulation at ¶ 4. Respondent denies that the petitioner’s flu
vaccine caused GBS, or any other injury. Stipulation at ¶ 6.



                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On July 11, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

Respondent agrees to pay petitioner:

       a. A lump sum of $218,000.00 in the form of a check payable to petitioner,
          Charles Kiklis. This amount represents compensation for all damages that
          would be available under § 300aa-15(a); and

       b. A lump sum of $12,081.53 in the form of a check payable jointly to
          petitioner and petitioner’s attorney, Howard S. Gold, Esq., for attorneys’
          fees and costs available under § 300aa-15(e); and, in compliance with
          General Order #9, no out-of-pocket expenses were incurred by petitioner in
          proceeding on the petition.

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




                                                            
3
    Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.